IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,492



                      EX PARTE ALBERTO D. GARCIA, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. S-06-3426-CR IN THE 156 TH DISTRICT COURT
                        FROM SAN PATRICIO COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to life imprisonment. The Thirteenth Court of Appeals affirmed his conviction. Garcia

v. State, No. 13-07-00368-CR (Tex. App.–Corpus Christi, August 21, 2008).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed.

       Appellate counsel filed an response with the trial court. Based on that response, the trial
                                                                                                      2

court has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed. The trial court recommends that relief be granted.

Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is

entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of

the Thirteenth Court of Appeals in Cause No. 13-07-00368-CR that affirmed his conviction in Case

No. S-06-3426-CR from the 156th Judicial District Court of San Patricio County. Applicant shall

file his petition for discretionary review with the Thirteenth Court of Appeals within 30 days of the

date on which this Court’s mandate issues.



Delivered: February 9, 2011
Do not publish